                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:20-CV-00409-GCM
 VRX USA, LLC,

                 Plaintiff,

    v.                                                        ORDER

 VRX VENTURES, LTD,
 ROBERT A. STANNERS,

                 Defendants.


         THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac Vice

(“Motion”) concerning Michael C. Whitticar (Doc. No. 10).

         Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fees, the Court hereby GRANTS the Motion.

         In accordance with Local Rule 83.1(B), Mr. Whitticar is admitted to appear before this

court pro hac vice on behalf of Defendants VRX Ventures Ltd. and Robert A. Stanners.

         IT IS SO ORDERED.




                                 Signed: September 24, 2020




          Case 3:20-cv-00409-GCM Document 11 Filed 09/24/20 Page 1 of 1
